DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/27/21 after final rejection of 5/28/21 and advisory action on 8/2/21. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered. The Office action on currently pending claims 20 and 22 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 91/00633 to Bellon et al. (hereafter “Bellon”, cited in IDS) in view of US/6,419,512 to Starck (of record). 
Regarding claim 20, Bellon discloses (Fig. 1, 2) a switchgear assembly comprising: a plurality of gas insulated switches (8) arranged in a row; and a plurality of gas insulated bus assemblies (1, 2, 3) arranged in a row parallel to the row of switches, the bus assemblies having gas containment enclosures (1, 2, 3) with respective conductive bus sections (23) therein electrically connected to one another by first connectors (22) outside of the gas containment enclosures and electrically connected to respective ones of the switches (8) by second connectors (12) outside of the gas containment enclosures, (Fig. 1).
Bellon does not disclose: wherein the first connectors of one of the pairs of first connectors connecting a first gas containment enclosure and a second gas containment enclosure respectively extend through walls of and into corresponding ones of the first and second gas containment enclosures and are interconnected by a conductor section that has first and second ends that extend through the walls and into the respective ones of the first and second gas containment enclosures.
Starck discloses (see annotated Fig. 1 and 2 below) that connectors (5, 5’) of one of the pairs of first connectors connecting a first gas containment enclosure (3) and a second gas containment enclosure (3’) respectively extend through walls of and into corresponding ones of the first and second gas containment enclosures (3, 3’) and are interconnected by a conductor 

    PNG
    media_image1.png
    720
    690
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have modified to Bellon by implementing the first connectors  according to the teachings of Starck, i.e. by providing the first connectors of one of the pairs of first connectors connecting a first gas containment enclosure and a second gas containment enclosure respectively extend through walls of and into corresponding ones of the first and second gas containment enclosures and are interconnected by a conductor section that has first and second ends that extend through the walls and into the respective ones of the first and second gas containment enclosures, for the benefits of enhanced modularity and maintainability by providing a simple system for interconnecting electrical cells See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claim 22 has been amended into independent form and is allowable for the same reasons as explained earlier during prosecution. 

Response to Arguments

Applicant’s arguments regarding the rejection of claim 20 have been considered but are not persuasive because amended claim 20 still reads on the references of record as explained above. Further, Applicant contends that, allegedly, “Unlike the recited conductor section of Claim 20, the bush 8 does not have first and second ends "that extend through the walls and into the respective ones of the first and second gas containment enclosures." Because of this, the bush 8 is not configured to be removed from within one of the enclosures, but rather is accessed by relaxing the flexible sleeve 12. In contrast to a complex external bellows structure like that the arrangement recited in Claim 22 potentially allows adjacent enclosures to be relatively closely spaced while still affording a structure that allows individual enclosures to be removed without requiring removal of adjacent enclosures. Therefore, Bellon in view of Starck does not disclose or suggest the recitations of amended Claim 20. For at least these reasons, Applicant submits that amended independent Claim 20 is patentable” (emphasis added).
	Firstly, it’s not clear why Applicant refers to claim 22, while addressing the rejection of claim 20. Secondly, it’s not clear why Applicant is discussing only the  “bush” (8), when the Office has interpreted the “conductor section” as comprising elements (8-10), wherein the claimed “conductor section” reads on the “conductor section” (8-10) of Starck as explained above and depicted on the annotated Figs. 1 and 2 (see body of the rejection above).
Accordingly, the rejection of claim 20 is hereby maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835